CRICHTON, J.
additionally concurs and assigns reasons.
hi agree with the decision to deny the writ. I write separately to note the threshold matter of the timeliness of this writ application. The court of appeal’s ruling dismissing the subject appeal of this writ application was rendered on August 21, 2015. Twenty-seven days later, on September 15, 2015, Mr. Jupiter deposited the application with FedEx for delivery, as evidenced by the postal markings. The application was delivered to the clerk’s office by FedEx on September 21, 2015, thirty-two days after the court of appeal’s ruling.
Notably, until only weeks ago, this application would have failed to satisfy the timeliness filing requirements set forth in Supreme Court Rule X, § 5. However, on October 12, 2015, Rule X, § 5(d) was amended to allow the presumption of timeliness for applications mailed on or before the 30th day for filing to apply to deliveries made by commercial carriers, whereas this presumption formerly extended only to deliveries made by the United States Postal Service.
Accordingly, under the current rule, the instant writ application was timely filed.